Title: 23d.
From: Adams, John Quincy
To: 


       The weather was so disagreeable, that Mr. Norton gave up the thoughts of going to Menotomy, and return’d to Weymouth. It has been very dull, a great part of this month. March was much more agreeable. My Brothers however went over to Milton in the afternoon, I intended when I came here to have returned yesterday to Cambridge; but I have deferr’d it, and shall probably still defer it till friday. On Saturday, I must certainly get home to Newbury-Port; where by my diligence I must repair the loss of time which I have sustained in this tour.
      